STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                      NO.     2022       KW    0297




IN   THE    INTEREST            OF     T. T.                                                      MARCH        30,      2022




In   Re:          T. T.,        applying             for     supervisory             writs,           Juvenile           Court,

                  Parish          of      East       Baton      Rouge,       No.     115732.




BEFORE:           McCLENDON,               WELCH,         AND    THERIOT,           JJ.


        WRIT      DENIED.


                                                                PMc
                                                                MRT


        Welch,            J.,     dissents.           I    find       the     evidence           presented              at   the
revocation            hearing           was      insufficient                to    prove        that         the    juvenile
violated         the        condition            to       refrain        from        committing              any        further
delinquent             acts,          or       the    condition              to     refrain           from     owning            or

possessing            a    knife,          firearm,         or any weapon.                 See    State        v.       Fields,
95- 2481 (       La.       App.        lst     Cir.       12/ 20/ 96), 686 So. 2d                     107,     110;       State
in   Interest             of    Wright,          387       So. 2d     75,         78 (    La.         App.     4th       Cir.),
remanded         on       other       grounds,            391   So. 2d       456 (       La.    1980).        Further,           as

it is unclear from the juvenile court' s ruling whether the court
improperly considered those alleged violations in deciding to
revoke          the       juvenile' s            probation,              I        would         vacate        the        ruling
revoking         the       juvenile' s           probation            and         remand        this    matter          to   the
juvenile          court          to        reconsider            whether           revocation            is        warranted

based       on     the          remaining             violations             of      the        two     conditions               of

probation -               to refrain             from illegal drug use                          and to        observe        a    6

p. m.  curfew -  which  were    not  disputed.    See   State v.                                                   Rochelle,
38, 633 ( La. App. 2d  Cir.  6/ 23/ 04), 877  So. 2d  250,  258.




COURT      OF    APPEAL,          FIRST         CIRCUIT




                 TY       CLERK      OF    COUR
                  FOR       THE      COURT